     Case 1:19-cv-00614-DAD-BAM Document 33 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY JEROME WOMACK,                              No. 1:19-cv-00614-DAD-BAM (PC)
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   H. TATE, et al.,
                                                        (Doc. Nos. 9, 19)
15                      Defendant.
16

17           Plaintiff Rodney James Womack is a state prisoner proceeding pro se and in forma

18   pauperis in this action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 13, 2019, plaintiff filed a motion for a preliminary injunction. (Doc. No. 9.) On

21   June 12, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s motion for a preliminary injunction be denied. (Doc. No. 19.) The

23   findings and recommendations were served on plaintiff and contained notice that any objections

24   thereto were to be filed within fourteen (14) days after service. (Id. at 4.) On June 15, 2020, the

25   magistrate judge also issued a screening order, finding that plaintiff’s complaint fails to state a

26   cognizable claim for relief and granting plaintiff leave to file an amended complaint within thirty

27   (30) days of the date of that order. (Doc. No. 21.)

28   /////
                                                       1
     Case 1:19-cv-00614-DAD-BAM Document 33 Filed 12/08/20 Page 2 of 2


 1          On June 29, 2020, plaintiff filed a notice of interlocutory appeal from the magistrate

 2   judge’s screening order. (Doc. No. 23.) On July 1, 2020, plaintiff amended his notice of

 3   interlocutory appeal to include an appeal of the magistrate judge’s findings and recommendations

 4   recommending that his motion for preliminary injunction be denied. (Doc. No. 25.) On July 23,

 5   2020, the United States Court of Appeals for the Ninth Circuit dismissed the appeal for lack of

 6   jurisdiction because the orders challenged in the appeal are not final or appealable. (Doc. No.

 7   28.) The Ninth Circuit issued its mandate on August 14, 2020. (Doc. No. 30.) Since then

 8   plaintiff has failed to file any objections to the pending June 12, 2020 findings and

 9   recommendations.

10          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

11   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

12   and recommendations to be supported by the record and proper analysis.

13          Accordingly,

14          1.      The findings and recommendations issued on June 12, 2020 (Doc. No. 19) are

15                  adopted in full;

16          2.      Plaintiff’s motion for a preliminary injunction (Doc. No. 9) is denied; and

17          3.      This matter is referred back to the assigned magistrate judge for further

18                  proceedings consistent with this order.

19   IT IS SO ORDERED.
20
        Dated:     December 8, 2020
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      2
